786 F.2d 1165
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.ROLAND JENKINS, Plaintiff-Appellant,v.DAN BOLDEN; GEORGE MARRA, Defendants-Appellees.
85-1060
United States Court of Appeals, Sixth Circuit.
2/27/86

W.D.Mich.
AFFIRMED
ORDER
BEFORE:  LIVELY, Chief Judge, MERRITT and NELSON, Circuit Judges.


1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and of the plaintiff's briefs, defendants having indicated that they will not participate in the appeal, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
In this action under 42 U.S.C. Sec. 1983, plaintiff seeks redress in connection with a 'slip and fall' which is alleged to have occurred during plaintiff's stay at Kinross Correctional Facility, Kincheloe, Michigan.  The district court caused the complaint to be dismissed as frivolous under 28 U.S.C. Sec. 1915(d).  Plaintiff has taken this appeal.


3
Upon consideration, we agree with the disposition of this case by the district court.  It is clear that plaintiff's complaint, even when construed in a liberal manner, fails to allege the violation of a federal constitutional right.  Absence of this is fatal to the maintenance of a section 1983 civil rights action.  Flagg Bros., Inc. v. Brooks, 436 U.S. 149 (1979).  As the district court made clear, every tort committed by a state employee does not automatically rise to the level of a constitutional violation.  For these reasons, and for the reasons set forth in the opinion on review and in the subsequent opinion of the United States Supreme Court in Daniels v. Williams, 54 U.S.L.W. 4090 (Jan. 1986), we affirm.


4
It appearing therefore that the question on which the decision of the cause depends is so unsubstantial as not to need further argument, Rule 9(d)(3), Rules of the Sixth Circuit,


5
It is ORDERED that the final order of the district court be and it is hereby affirmed.